Citation Nr: 0307996	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  02-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for retropatellar pain syndrome, left knee.

2.  Entitlement to an initial disability rating higher than 
10 percent for retropatellar pain syndrome, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT INFORMAL CONFERENCE

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


REMAND

The veteran had active military service from July 1993 to 
August 2000.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which granted service connection for 
bilateral retropatellar pain syndrome and assigned a zero 
percent (noncompensable) disability rating for each knee.  A 
10 percent rating for each knee was subsequently granted in 
an April 2002 rating decision.  The veteran currently resides 
within the jurisdiction of the RO in Fargo, North Dakota.

Review of the claims file does not reflect that the veteran 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), which was signed into law 
on November 9, 2000.  The VCAA includes an enhanced duty on 
the part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  


The statement of the case (SOC) issued in April 2002 provided 
citation to the incorrect version of 38 C.F.R. § 3.159, 
rather than the current regulation implementing the VCAA, 
despite the fact this regulation had been in effect for 
several months at that time.  The supplemental statement of 
the case (SSOC) issued in December 2002 again failed to 
provide citation to 38 C.F.R. § 3.159.

The Board sincerely regrets remanding this case to the RO.  
However, because of the change in the law brought about by 
the VCAA and the lack of any evidence in the record of any 
notification of that change to the veteran, the Board is 
constrained to remand this case for compliance with the 
notice and duty to assist provisions contained in this law.  
In addition, because the RO has not yet considered whether 
any additional development is required under the VCAA, the 
Board further finds that it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  For example, since the veteran appealed the initial 
rating assigned for his knee disorders, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
RO has not yet considered this, nor developed for medical 
records from any treatment the veteran may have received 
since his separation from service in August 2000. 

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  In particular, this notice 
should advise the veteran of the need to 
inform the RO of where he has received VA 
and/or private treatment since August 
2000.  The RO should then obtain any 
referenced records.

2.  In the event that additional 
information and/or medical evidence is 
received, the RO should readjudicate the 
claims, and if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC 
should provide the veteran citation to 
38 C.F.R. § 3.159.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the Ros


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




